Citation Nr: 1636283	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 13, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  A final August 1981 rating decision denied service connection for a nervous condition due to stress syndrome.

2.  A final February 1992 rating decision denied the request to reopen a claim for service connection for PTSD.

3.  Although the Veteran timely perfected his appeal of the February 1992 denial, he withdrew all pending appeals in March 1999.

4.  Following the denial of the petition to reopen a claim for service connection in the February 1992 rating decision, VA first received the Veteran's petition to reopen a claim for service connection for PTSD on July 13, 2010.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied the petition to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  An effective date prior to July 13, 2010 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.156, 3.157, 3.400 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and the effective date was assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Finally, neither the Veteran nor his representative have raised any arguments or concerns regarding the notice provided.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date VA received the petition to reopen a claim for this benefit, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).  Moreover, neither the Veteran nor his representative has argued that VA failed to obtain relevant evidence.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

 In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this appeal, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran generally contends that an earlier effective for the award of service connection for PTSD is warranted, namely 1968.  He has not provided specific argument in support of his claim.  The Veteran has not asserted that there is clear and unmistakable error (CUE) and the Board, therefore, will not further consider whether there was CUE in a prior final decision as it has not been raised by the record nor adjudicated by the RO.

As an initial matter, the Board notes that the August 1981 rating decision that denied service connection for a nervous condition due to stress syndrome is final.
In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the instant case, in September 1981, the Veteran was advised of the decision and his appellate rights.  The Veteran did not file a notice of disagreement with respect to this decision.  As such, the August 1981 rating decision is final.   38 U.S.C.A.        § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a nervous condition due to stress syndrome was received prior to the expiration of the appeal period stemming from the August 1981 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 
Thereafter, in a February 1992 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for PTSD.  The Veteran filed a notice of disagreement in May 1992, a statement of the case was issued in June 1992 and the Veteran perfected his appeal in July 1992.  The Board ordered additional development for this claim in March 1995 and again in January 1998.  In March 1999, the Veteran notified VA that he wished to cancel all pending appeals.  Therefore the February 1992 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

The Board has also considered the applicability of 38 C.F.R. § 3.156(c) as service personnel records were associated with the record in approximately August 2010.
In this regard, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).   As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

Here, while service personnel records were associated the record in August 2010, such evidence was previously of record during the appeal originating from the February 1992 rating decision.  Therefore, such newly received service department records are duplicative of the evidence previously considered in connection with the February 1992 rating decision.  As such, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the February 1992 rating decision need not be reconsidered.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the  claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for a nervous condition due to stress syndrome in June 1981.  As discussed previously, such claim was denied in a final August 1981 rating decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

VA received the Veteran's petition to reopen a claim for service connection for PTSD in an informal claim received in November 1990.  A February 1992 rating decision denied the petition to reopen a claim for service connection for PTSD.  As discussed previously, an appeal was subsequently perfected for this claim and the Veteran withdrew all pending appeals in March 1999.

Thereafter, VA received the Veteran's petition to reopen a claim for service connection for PTSD in an informal claim received on July 13, 2010.  A June 2011 rating decision granted service connection for PTSD, effective July 13, 2010, the date on which VA received his request to reopen the claim.  

The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the appeal associated with the February 1992 rating decision and the Veteran's subsequent withdraw of all pending appeals in March 1999, but prior to the July 13, 2010 informal claim.  Moreover, neither the Veteran nor his representative asserts that the Veteran filed an informal or formal claim during this time.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive a petition to reopen a claim for service connection for PTSD after the appeal associated with the February 1992 rating decision and the Veteran's withdraw of all pending appeals in March 1999, and prior to the receipt of the petition to reopen on July 13, 2010.  The Board recognizes that the Veteran has alleged that he has suffered from PTSD since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999). 

However, while Lalonde emphasis the general rule, importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. (emphasis added).  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date VA received the Veteran's petition to reopen.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 13, 2010, for the grant of service connection for PTSD.  

Moreover, to the extent that the Veteran generally argues that an earlier effective date is warranted, the Board notes that the law and regulations surrounding the award of an earlier effective date are clear and specific.  The effective date for a claim opened after a final disallowance-such as the claim decided herein-will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  As stated above, the current effective date for the award of service connection for PTSD is the date VA received the petition to reopen that claim after the prior final denial, namely July 13, 2010.  To the extent that the Veteran is seeking equitable relief in the award of an earlier effective date, the Board is bound by law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  This argument is therefore without merit.

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to July 13, 2010 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

An effective date prior to July 13, 2010, for the award of service connection for PTSD, is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


